Title: To James Madison from William Smith, 31 March 1822
From: Smith, William
To: Madison, James


                
                    Dr. Sir,
                    31st. March 1822
                
                The day I was at your House I saw Reuben Smith And requested him in your name as well as my own to attend at the mouth of Blue Run on Monday to assist in Settling a line betwean us he observed he did not wish to have any thing to do with it that he was particularly Situated & would give no Reason why he was so situated—being anctious to put up my fence to prevent the depredation of Hogs in my field I Rode over yesterday to George Scotts to Know of him if he knew where the River ran before it made a Breach through your land he told me he did. I requested him to attend betwean the Hours of Ten & Eleven oclock tomorrow, he promised me he would, I also saw Capt. Hord watts yesterday he promised to attend stating that he recollects where the River ran before it broke through your land I also rode to Augustin Webbs yesterday to get him & was informed he was in Albermarle. Brother Samuel told me some time ago he well recollects where the river ran when he was a boy & before it changed its Course, but shall dispence with his testimony. Will thank you to get any person you can think of to attend that can strike any light on the Business. I shall not attend myself But hope you will If you do not attend in person will thank you to send Capt Eddins as I am really anctious to put up my fence. Yrs with Great respect.
                
                    William Smith
                
             